EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lou Lieto, Payal Vyas and Tom Owens on May 3, 2021.

The application has been amended as follows: 
1-198 (Cancelled)
(Currently amended) An engineered antibody or a functional fragment thereof that comprises:
an antigen binding domain; and 
a constant domain, wherein the constant domain comprises an immunoglobulin A (IgA) heavy chain constant region,
wherein the IgA heavy chain constant region comprises an IgA CH2 region, and an IgA CH3 region, 
wherein the IgA heavy chain constant region comprises; 
i) a N135Q amino acid substitution, and 
ii) a N45.2G amino acid substitution, 
relative to a WT IgA heavy chain constant region comprising 
(Currently amended) The engineered antibody or the functional fragment thereof of claim 199, wherein the IgA heavy chain constant region further comprises an IgA CH1 region; and 
i) a N114T amino acid substitution, 
a I115L amino acid substitution, 
iii) a T116S amino acid substitution, 
iv) an amino acid substitution selected from the group consisting of N15.2G, N15.2Q, and N15.2T, 
v) a L15.3I amino acid substitution, 
vi) a T16S amino acid substitution, or
vii) a combination thereof,
relative to the WT IgA heavy chain constant region comprising 
 (Currently amended) The engineered antibody or the functional fragment thereof of claim 199, wherein the IgA heavy chain constant region further comprises an IgA CH1 region; and
a N114T amino acid substitution, and an amino acid substitution selected from the group consisting of N15.2G, N15.2Q, and N15.2T, 
relative to the WT IgA heavy chain constant region comprising 
(Currently amended) The engineered antibody or the functional fragment thereof of claim 199, wherein the IgA heavy chain constant region further comprises an IgA CH1 region; and
i) a N114T amino acid substitution, 
ii) a I115L amino acid substitution,
iii) a T116S amino acid substitution, and
iv) an amino acid substitution selected from the group consisting of N15.2G, N15.2Q, and N15.2T,
relative to the WT IgA heavy chain constant region comprising 
(Currently amended) The engineered antibody or the functional fragment thereof of claim 199, wherein the IgA heavy chain constant region further comprises an IgA CH1 region; and 
i) a N114T amino acid substitution, 
ii) a I115L amino acid substitution,

iv) an amino acid substitution selected from the group consisting of N15.2G, N15.2Q, and N15.2T,
v) a L15.3I amino acid substitution, and 
vi) a T16S amino acid substitution, 
relative to the WT IgA heavy chain constant region comprising 

(Currently amended) The engineered antibody or the functional fragment thereof of claim 199, wherein the IgA heavy chain constant region further comprises:
a C86S amino acid substitution,
a P124R amino acid substitution, 
a deletion of C147, 
a deletion of Y148, or
a combination thereof,
relative to the WT IgA heavy chain constant region comprising 
(Currently amended) The engineered antibody or the functional fragment thereof of claim 199, wherein the IgA heavy chain constant region further comprises an IgA CH1 region; and
i) a N114T amino acid substitution, 
ii) a I115L amino acid substitution, and
iii) a T116S amino acid substitution, 
relative to the WT IgA heavy chain constant region comprising 
(Currently amended) The engineered antibody or the functional fragment thereof of claim 199, wherein the IgA heavy chain constant region further comprises an IgA CH1 region; and
i) a C86S amino acid substitution,
ii) a N114T amino acid substitution,
iii) a I115L amino acid substitution,
iv) a T116S amino acid substitution,
v) a deletion of C147, and 
vi) a deletion of Y148, 
relative to the WT IgA heavy chain constant region comprising 
(Currently amended) The engineered antibody or the functional fragment thereof of claim 199, wherein the IgA heavy chain constant region further comprises an IgA CH1 region; and
i) a C86S amino acid substitution,
ii) a N114T amino acid substitution,
iii) a I115L amino acid substitution,
iv) a T116S amino acid substitution,
v) a deletion of C147, 
vi) a deletion of Y148, and
vii) a P124R amino acid substitution, 
relative to the WT IgA heavy chain constant region comprising 
(Previously presented) The engineered antibody or the functional fragment thereof of claim 199, wherein the IgA heavy chain constant region comprises an amino acid sequence that is at least 95% identical to SEQ ID NO: 16.
(Currently amended) The engineered antibody or the functional fragment thereof of claim 199, wherein the antigen binding domain comprises a heavy chain variable region that comprises:
a complementarity determining region heavy chain 1 (HC-CDR1), a HC-CDR2, and a HC-CDR3, wherein



(a) the HC-CDR1 comprises amino acid sequence SEQ ID NO: 33, 
     the HC-CDR2 comprises amino acid sequence SEQ ID NO: 41, and 
     the HC-CDR3 comprises amino acid sequence SEQ ID NO: 49;
(b) the HC-CDR1 comprises amino acid sequence SEQ ID NO: 34, 
     the HC-CDR2 comprises amino acid sequence SEQ ID NO: 42, and 
     the HC-CDR3 comprises amino acid sequence SEQ ID NO: 50;
(c) the HC-CDR1 comprises amino acid sequence SEQ ID NO: 35, 
      the HC-CDR2 comprises amino acid sequence SEQ ID NO: 43, and 
      the HC-CDR3 comprises amino acid sequence SEQ ID NO: 51;
(d) the HC-CDR1 comprises amino acid sequence SEQ ID NO: 36, 
      the HC-CDR2 comprises amino acid sequence SEQ ID NO: 44, and 
      the HC-CDR3 comprises amino acid sequence SEQ ID NO: 52;
(e) the HC-CDR1 comprises amino acid sequence SEQ ID NO: 37, 
      the HC-CDR2 comprises amino acid sequence SEQ ID NO: 45, and 
      the HC-CDR3 comprises amino acid sequence SEQ ID NO: 53;
(f) the HC-CDR1 comprises amino acid sequence SEQ ID NO: 38, 
     the HC-CDR2 comprises amino acid sequence SEQ ID NO: 46, and 
     the HC-CDR3 comprises amino acid sequence SEQ ID NO: 54;
(g) the HC-CDR1 comprises amino acid sequence SEQ ID NO: 39, 
      the HC-CDR2 comprises amino acid sequence SEQ ID NO: 47, 
      the HC-CDR3 comprises amino acid sequence SEQ ID NO: 55; or
(h) the HC-CDR1 comprises amino acid sequence SEQ ID NO: 40, 
      the HC-CDR2 comprises amino acid sequence SEQ ID NO: 48, and 
      the HC-CDR3 comprises amino acid sequence SEQ ID NO: 56. 
(Currently amended) The engineered antibody or the functional fragment thereof of claim 199, wherein the antigen binding domain comprises a light chain variable region that comprises:a complementarity determining region light chain 1 (LC-CDR1), a LC-CDR2, and a LC-CDR3, wherein



(a) the LC-CDR1 comprises amino acid sequence SEQ ID NO: 57, 
     the LC-CDR2 comprises amino acid sequence SEQ ID NO: 65, and 
     the LC-CDR3 comprises amino acid sequence SEQ ID NO: 73;
(b) the LC-CDR1 comprises amino acid sequence SEQ ID NO: 58, 
     the LC-CDR2 comprises amino acid sequence SEQ ID NO: 66, and 
     the LC-CDR3 comprises amino acid sequence SEQ ID NO: 74;
(c) the LC-CDR1 comprises amino acid sequence SEQ ID NO: 59, 
     the LC-CDR2 comprises amino acid sequence SEQ ID NO: 67, and 
     the LC-CDR3 comprises amino acid sequence SEQ ID NO: 75;
(d) the LC-CDR1 comprises amino acid sequence SEQ ID NO: 60, 
     the LC-CDR2 comprises amino acid sequence SEQ ID NO: 68, and 
     the LC-CDR3 comprises amino acid sequence SEQ ID NO: 76;
(e) the LC-CDR1 comprises amino acid sequence SEQ ID NO: 61, 
     the LC-CDR2 comprises amino acid sequence SEQ ID NO: 69, and 
     the LC-CDR3 comprises amino acid sequence SEQ ID NO: 77;
(f) the LC-CDR1 comprises amino acid sequence SEQ ID NO: 62, 
     the LC-CDR2 comprises amino acid sequence SEQ ID NO: 70, and 
     the LC-CDR3 comprises amino acid sequence SEQ ID NO: 78;
(g) the LC-CDR1 comprises amino acid sequence SEQ ID NO: 63, 
     the LC-CDR2 comprises amino acid sequence SEQ ID NO: 71, and 
     the LC-CDR3 comprises amino acid sequence SEQ ID NO: 79; or
(h) the LC-CDR1 comprises amino acid sequence SEQ ID NO: 64, 
     the LC-CDR2 comprises amino acid sequence SEQ ID NO: 72, and 
     the LC-CDR3 comprises amino acid sequence SEQ ID NO: 80.
(Currently amended) The engineered antibody or the functional fragment thereof of claim 209, wherein the heavy chain variable region comprises a sequence the group consisting of 
(Currently amended) The engineered antibody or the functional fragment thereof of claim 210, wherein the light chain variable region comprises a sequence the group consisting of 
(Previously presented) A pharmaceutical composition comprising the engineered antibody or the functional fragment thereof of claim 199, and a pharmaceutically acceptable carrier, diluent or excipient. 
214 -218 (Cancelled)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Meera Natarajan/Primary Examiner, Art Unit 1643